IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Department of Corrections,               :
State Correctional Institution           :         CASES CONSOLIDATED
at Frackville,                           :
                           Petitioner    :
                                         :
                v.                       :         No. 1203 C.D. 2020
                                         :
Ralph E. Lynn                            :
(State Civil Service Commission),        :
                        Respondent       :

Governor's Office of Administration,     :
                        Petitioner       :
                                         :
                v.                       :         No. 1286 C.D. 2020
                                         :
Ralph E. Lynn                            :
(State Civil Service Commission),        :
                        Respondent       :


PER CURIAM                              ORDER

                NOW, March 31, 2022, upon consideration of Intervenor

Governor’s Office of Administration’s application for reconsideration, and

Respondent’s answer in response thereto, the application is denied.